Exhibit For further information: Michele Lopiccolo, VP, Investor Relations Phone 504/576-4879, Fax 504/576-2897 mlopicc@entergy.com INVESTOR NEWS October 22, 2009 ENTERGY REPORTS THIRD QUARTER EARNINGS NEW ORLEANS –Entergy Corporation reported third quarter 2009 earnings of $2.32 per share on an as-reported basis and $2.40 per share on an operational basis, as shown in Table 1below.A more detailed discussion of quarterly results begins on page 2 of this release. Table 1:Consolidated Earnings – Reconciliation of GAAP to Non-GAAP Measures Third Quarter and Year-to-Date 2009 vs. 2008 (Per share in U.S. $) Third Quarter Year-to-Date 2009 2008 Change 2009 2008 Change As-Reported Earnings 2.32 2.41 (0.09) 4.66 5.33 (0.67) Less Special Items (0.08) (0.09) 0.01 (0.26) (0.18) (0.08) Operational Earnings 2.40 2.50 (0.10) 4.92 5.51 (0.59) Weather Impact 0.03 (0.01) 0.04 - 0.01 (0.01) Operational Earnings Highlights for Third Quarter 2009 · Utility, Parent & Other’s results were lower due to higher income tax expense and higher operation and maintenance expense. · Entergy Nuclear’s earnings increased as a result of higher revenue from increased production due to fewer planned and unplanned outage days and higher other income. · Entergy’s Non-Nuclear Wholesale Assets’ results improved due to lower income tax expense. “While we continue to experience the negative effects of the slowed economic recovery, we are also seeing the positive benefits from progress in key initiatives in both our utility and non-utility nuclear businesses,” said J.
